Citation Nr: 1243136	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served in the Rhode Island National Guard from August 1979 to February 1985, from April 1987 to February 1988, and from September 1993 to July 1999.

The Board notes that service connection is in effect for residuals of a head injury by a September 2006 rating decision.  Thus, the appellant meets the regulatory definition of the term "Veteran."  38 U.S.C.A. § 101 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.6 (2012)

These matters came to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In October 2008 and August 2011, these matters were remanded for further development and adjudicative action.

In May 2008, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ); the transcript is of record.  In May 2011 correspondence, the Veteran was informed that the VLJ was no longer employed the Board, thus the Veteran was offered another opportunity to provide testimony before another VLJ.  In a May 2011 submission, he indicated that he did not wish to appear at another hearing.  

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and entitlement to service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Right ear hearing loss was not manifested during a period of active duty for training (ACDUTRA) or inactive duty training (IDT), and current right ear hearing loss is not otherwise related to a period of the Veteran's ACDUTRA or IDT.

2.  The Veteran does not have a hearing loss disability in the left ear for VA disability compensation purposes.

3.  Tinnitus was not manifested during a period of ACDUTRA and IDT, and current tinnitus is not otherwise related to a period of the Veteran's ACDUTRA or IDT.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by ACDUTRA or IDT.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Left ear hearing loss was not incurred in or aggravated by ACDUTRA or IDT.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Tinnitus was not incurred in or aggravated by ACDUTRA or IDT.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Thereafter, in November 2008 another VCAA letter was sent to the Veteran.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board Remands (see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, lay statements, and testimony of the Veteran.  In October 2011, the Veteran was afforded a VA audiological examination and in December 2011 he underwent another evaluation and an opinion was proffered in January 2012 which will be discussed below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board otherwise concludes that no available outstanding evidence has been identified pertaining to the hearing loss and tinnitus claims.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to these claims.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" means active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The term ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term IDT means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Certain chronic disabilities, such as organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  The Board notes, however, that presumptive periods do not apply to periods of ACDUTRA and IDT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see generally Hines v. Principi, 18 Vet. App. 227, 240 (2004); Mercado- Martinez, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The lack of any evidence that a veteran exhibited hearing loss during service is not fatal to the claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service personnel records indicate that he was a cannoneer during the majority of his time in the National Guard.  Thus, his Military Occupational Specialty (MOS) is consistent with acoustic trauma and noise exposure is conceded.  38 U.S.C.A. § 1154(a).

A February 1984 Report of Medical Examination does not reflect that audiometric testing was conducted.  His 'ears-general' were clinically evaluated as normal.  On a February 1989 Report of Medical History, the Veteran checked the 'No' boxes for 'hearing loss' and 'ear, nose, or throat trouble.'    

An April 1987 Report of Medical Examination reflects the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
0
0
0
0
0

His 'ears-general' were clinically evaluated as normal.  On an April 1987 Report of Medical History, the Veteran checked the 'No' box for 'hearing loss' and 'ear, nose, or throat trouble.'  

A September 1993 Report of Medical Examination does not reflect audiometric test results.  His 'ears-general' were clinically evaluated as normal.  On a September 1993 Report of Medical History, the Veteran checked the 'No' boxes for 'hearing loss' and 'ear, nose, or throat trouble.'  

A November 1996 service treatment record reflects that the Veteran was issued hearing protection in the form of triple flange.  

In March 1997, the Veteran sustained a laceration to his head when he was struck by a wrench.  The initial medical report reflects complaints of left ear discomfort but there was no specific left ear diagnosis.  

In April 2006, the Veteran filed a claim of service connection for bilateral hearing loss and tinnitus.  He reported exposure to noise from grenade launches, artillery, and jets.  He asserted that he wore ear protection 90 percent of the time.  With regard to the tinnitus, he attributed this to his in-service noise exposure or his 1997 head injury.

In October 2011, the Veteran underwent a VA audiological examination.  Audiological testing showed puretone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
50
50
65
LEFT
5
10
5
10
20

The puretone average in the right ear was 50 and 11 in the left ear.  Speech discrimination scores were 100 percent in both ears.  The examiner diagnosed sensorineural hearing loss in the right ear and normal hearing in the left ear.  With regard to tinnitus, the Veteran reported recurrent symptoms.  Specifically, he reported a constant high pitch "sound" in the right ear only for the last 8 to 9 years.  He reportedly noticed it one night when lying in bed, watching television.  The examiner could not provide an etiological opinion without resorting to speculation as asymmetrical sensorineural hearing loss with unilateral tinnitus is outside the audiologist's scope of practice.  

In December 2011, the Veteran underwent a VA examination pertaining to ear conditions.  The examiner reviewed the claims folder.  It was noted that in March 1997 the Veteran was hit between the eyes with a wrench that fell from a box.  He sustained two forehead lacerations and was treated with steri-strip bandages at the Newport Naval Base Hospital.  He reported that he lost consciousness for a few minutes.  The examiner noted that there was no mention in the report of loss of consciousness or complaints of hearing loss/tinnitus.  There was a report of mild left ear pain and a headache.  He was also treated for an upper respiratory infection at this time.  He stated that he has had hearing loss and tinnitus since this injury which has become progressively worse since then.  He reported tinnitus in the right ear only, stating that it sounds like a transister in his head, a humming/ringing noise that is very similar to one of the frequencies on the hearing test.  It is constant, seems louder in the quiet, and is very bothersome.  He reported that hearing loss also occurred in the right ear after the head injury.  He stated that he has been turning his head to the left for many years in order to hear better and has been using the left ear on the telephone since he became aware that the right ear was worse at his recent hearing test.  

Regarding his service, he served in a field artillery unit for 5 years and was exposed to 50 caliber guns, and other loud weapons.  He also worked as a mechanic in an MP unit.  

The examiner noted that the hearing test at the enlistment physical in April 1987 was normal.  There was another normal audiogram in the claims folder but it was not dated.  There was no discharge hearing test found within the claims folder.  It was noted that at the November 2011 VA examination the Veteran reported tinnitus in the right ear for the past 8 years.  The examiner noted that the Veteran sustained a head injury in 1997 and reported hearing loss and tinnitus since that time.  The examiner stated that there are no hearing tests within the claims folder to confirm a hearing loss after this injury.  There was unilateral sensorineural hearing loss in the right ear but the cause of this loss is unknown.  The examiner stated that if hearing loss had been sustained from noise exposure as a mechanic or in the artillery unit, he would have hearing loss in both ears.  An injury to the right ear was not identified at the time of the head injury in 1997 and he reported LEFT ear pain, not right at that time.  There are no hearing tests available between 1987 and 2011 so it is not known when the hearing loss began.  He stated tinnitus has been present since 1997 but reported in November 2011 that it had been present for 8 years.  The cause of this tinnitus is not known and the date of onset cannot be confirmed.  The examiner opined that it is less likely as not that the hearing loss and tinnitus are service-related.  


Right ear

As detailed above, service treatment records are negative for right ear hearing loss, and the Veteran's hearing was normal during audiometric testing conducted during service.  While the lack of in-service findings of complaints or diagnoses of hearing loss in service does not preclude a finding of service connection, as detailed the Veteran did not claim hearing loss until April 2006 and right ear hearing loss was initially shown in October 2011.  Treatment records on file prior to this date do not show right ear hearing loss.  

Thus, the Veteran claimed hearing loss over 6 years after his National Guard service ended and hearing loss was shown over 12 years after this service.  To the extent that the Veteran asserts that he has experienced hearing loss since his National Guard service, while he is competent to attest to this, the lack of any evidence of continuing hearing loss for many years between the period of service and the initial findings or documented complaints of hearing loss weighs against the claim.  In this regard, a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, the December 2011 VA examiner reviewed the claims folder, including service treatment records and the October 2011 VA examination report.  As detailed, the examiner opined that the Veteran's right ear hearing loss is not due to military noise exposure.  As explained by the VA examiner, if he had sustained hearing loss from noise exposure in service, then he would have hearing loss in both ears.  But hearing loss is only shown in the right ear.  Moreover, the VA examiner noted that an injury to the right ear was not identified at the time of his 1997 head injury.  As detailed, the examiner concluded that the right ear hearing loss was not service related.  The opinion of the December 2011 VA examiner leads to a finding that the Veteran's right ear hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current right ear hearing loss and his noise exposure experienced during service and the 1997 head injury.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during his National Guard service.  Moreover, in light of the circumstances of his service, such noise exposure is conceded.  However, the Veteran is not competent to provide an opinion that his current right ear hearing loss is due to his in-service noise exposure, as he does not have the requisite medical expertise.  Although it is conceded that he had noise exposure during service, the fact remains that hearing loss was normal when tested and was not shown until October 2011.  As detailed above, the December 2011 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his right ear hearing loss is not due to service.  With regard to his contentions of experiencing hearing loss after the head injury, such assertion is not supported by the record.  He did not complain of any right ear pain or hearing loss as a result of the incident.  Also, as noted by the VA examiner, although the Veteran reported unconsciousness as a result of the incident, this is not supported by the service treatment records.  In any event, the Veteran is not competent to relate his right ear hearing loss to the 1997 head injury.  Moreover, the VA examiner considered such injury in forming a negative etiological opinion.  Thus, the weight of the evidence indicates that right ear hearing loss is not due to noise exposure or to a head injury in service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for right ear hearing loss.  

Left ear

As detailed above, impaired hearing will be considered a disability only when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  

In this case, on in-service audiological testing and post-service audiological testing in November 2011 none of the auditory thresholds in any of the frequencies from 500 through 4000 Hertz have been 40 decibels; none are 26 decibels or greater; and, speech recognition scores have not been less than 94 percent.  Thus, there are no objective findings of auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) of 26 decibels or greater.  Consequently, in this case, the Veteran's hearing is within normal limits in the left ear.  38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other words, in the absence of proof of present disability, in this case impaired hearing in the left ear per § 3.385, there can be no valid claim.  As there is no probative medical evidence of a hearing loss disability in the left ear during service and following service in this case, as defined by the applicable regulation, the claim of service connection for left ear hearing loss must be denied.

As a disability is not shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  The Board acknowledges the statements and testimony from the Veteran with regard to his noise exposure experienced during service.  However, even conceding that the Veteran had noise exposure during service and even if his assertions were found credible, the fact remains that he does not have a disability of the left ear for VA purposes. 

As the preponderance of the evidence is against the claim of service connection for left ear hearing loss disability, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Tinnitus

Upon review of the entire evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.

The Veteran asserts that his tinnitus is due to his noise exposure during his periods of ACDUTRA and IDT or due to his 1997 head injury.  

Service treatment records are absent any complaints or diagnoses of tinnitus.  

While the Veteran has asserted that his tinnitus manifested after the 1997 head injury, as noted above he only complained of left ear pain at the time of the incident and has only reported right ear tinnitus.  Moreover, as detailed, the Veteran told the October 2011 VA examiner that his tinnitus had only been present in the right ear for the last 8 to 9 years, thus since in or about 2002 or 2003, approximately 3 to 4 years after his reserve service ended and 5 years after his head injury.  

The December 2011 VA examiner stated that the Veteran's tinnitus was not due to service as his assertion that his tinnitus had been present since 1997 was in contradiction with his statement to the examiner that his tinnitus had only been present in the right ear for the prior 8 to 9 years.  The opinion of the VA examiner leads to a finding that the Veteran's tinnitus is less likely than not related to his reserve service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has considered the Veteran's contention that a relationship exists between his current tinnitus, and noise exposure experienced during reserve service and a relationship to his head injury.  The Board has already conceded the Veteran's noise exposure during his reserve service.  He is also competent and credible to attest to his symptomatology associated with his tinnitus.  While the Veteran has asserted that his tinnitus manifested after his 1997 head injury, he told a VA examiner that it did not manifest until approximately 5 years after the incident and 4 years after his reserve service had ended.  Based on the negative service treatment records and a reported post-service date of onset, the VA examiner provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current tinnitus to noise exposure or to his head injury, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to reserve service incurrence are outweighed by his own statements, and by the opinion of the VA examiner which reflects that his tinnitus is not due to noise exposure or a head injury in reserve service.  

In sum, the Board is left with the Veteran's lay contentions that he did not experience constant tinnitus until after his reserve service had ended, he only experiences tinnitus in the right ear, and a medical opinion to the effect that such current tinnitus is not etiologically related to noise exposure or head injury during reserve service.  There is no contrary medical opinion of record.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA examiner (based on a review of the claims file and with knowledge of the Veteran's reserve service duties and head injury) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for tinnitus.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



REMAND

Acquired psychiatric disability, to include PTSD

In a September 2011 submission from the Veteran's representative, it was indicated that the Veteran receives treatment for PTSD at the VA Medical Center (VAMC) in Providence.  Despite such notice, the AMC did not associate the Veteran's VA treatment records with the claims folder or Virtual VA claims folder.  Thus, the entirety of the Veteran's treatment records from the Providence VAMC must be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, VA examination in May 2010 included diagnoses of PTSD and bipolar disorder but the examiner did not provide any clear opinion of etiology.  Thus, another VA examination is required.

Back disability

Per the October 2008 and August 2011 Board Remands, it was instructed that the Veteran's medical records be obtained from Fort Drum, New York, in order to establish the Veteran's claimed back injury.  Although records from the National Personnel Records Center (NPRC) had been requested, it was instructed that the Veteran's medical records should be requested directly from the medical center at Fort Drum.  In August 2011, the AMC again requested records from the NPRC but did not make a direct request to the medical center at Fort Drum.  Thus, Remand is necessary to request such records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's treatment records from the Providence VAMC with the claims folder and/or Virtual VA claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Request the Veteran's medical records directly from the U.S. Army Medical Department in Fort Drum, New York.  If such efforts provide unsuccessful, documentation to that effect should be added to the claims folder.

3.  Upon complete of the above to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner (to include access to the Veteran's electronic claims file).  All psychiatric disorders must be identified.  For any diagnosis found at the examination or at any time during the rating period on appeal, the examiner must state whether it is at least as likely as not that such disorder is related to the Veteran's active service.  For any diagnosis of PTSD, the examiner must specify the stressful event upon which the diagnosis is specified.  

All opinions must be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.    

3.  Thereafter, readjudicate entitlement to service connection for acquired psychiatric disability, to include PTSD, and entitlement to service connection for a back disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


